Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite a disc brake piston retractor tool comprising a first and second pressure plate operable in response to a ratcheting wrench assembly which is commonly known in the art as evidence by Silvon US 8,826,504 and Dahl US 2018/0335097.  The claimed invention differs from the prior art in that at least one of the first and second pressure plates are reversible from a first orientation to a second orientation which in turns changes the minimum distance between the two plates.  The closest prior art of record of Mitchell US 2011/0010906 teaches a change in orientation of the pressure plates (Figs. 9-12) but does not specify wherein the minimum distance between the two plate changes and/or varies.  The use of reversible tools are common in the clamping art as evidence by Thomas US 2003/0141644 who teaches the use of a reversible bar clamp for compressing two workpieces together (Fig. 1) or expanding two workpieces apart (Fig. 2).  However, it would not have been obvious to one of ordinary skill in the art to use the teachings of Thomas to arrive at the claimed invention without the use of hindsight.  Thomas teaches the reversibility of the jaws for providing a different type of force not for minimizing the distance between the jaws as claimed.  The claimed invention use for minimizing the distance allows for adapting the tool for different size brake caliper housing. Thus, the prior art of record teaches wherein the minimum distance is constant and does not vary.  For the above reasons, the claims overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.